In a negligence action to recover damages for personal injuries, etc., defendant appeals from a judgment of the Supreme Court, Queens County, entered November 26, 1975, which is in favor of plaintiffs, upon a jury verdict. Judgment, insofar as it is in favor of the infant plaintiff, affirmed, with costs. Judgment insofar as it is in favor of plaintiff Haralambos Kordinas, individually, reversed, on the law, and, as between the said plaintiff and the defendant, action severed and new trial granted with respect to the issue of damages only, with costs to abide the event, unless within 20 days after entry of the order to be made hereon, the said plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor from $7,000 to $4,500, and to the entry of an amended judgment accordingly, in which event, the judgment in his favor, as so reduced and amended, is affirmed, with costs. The facts as to liability were conceded prior to the trial. The verdict in favor of the plaintiff father was excessive to the extent indicated herein. Martuscello, Acting P. J., Latham, Margett, Damiani and Titone, JJ., concur.